Citation Nr: 9918669	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  The Enlisted Record and Report of Service 
indicates a prior period of active service between August 
1940 and September 1940; however, the nature of such service 
cannot be verified from the record.  The veteran served 
during World War II and his decorations include the European 
African Middle Eastern Campaign Medal with 2 Bronze Battle 
Stars, 2 Overseas Service Bars with 1 Service Stripe, the 
American Campaign Medal, and the World War II Victory Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bilateral hearing loss.  


FINDING OF FACT

The available medical evidence does not suggest that there is 
an etiological relationship between the veteran's currently 
manifested hearing loss and his period of active military 
service which ended in 1946, to include his claimed exposure 
to noise from gunfire and tank fire therein.  


CONCLUSION OF LAW

The preponderance of the evidence is against a finding that 
hearing loss was incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.309, 3.385 
(West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.


Medical Evidence

The report of the veteran's December 1942 enlistment 
examination shows that there were no ear abnormalities.  
Hearing in both the right and the left ears was recorded at 
20/20.  

A March 1945 service medical record shows that the veteran's 
hearing was normal at 20/20 on the left and 20/20 on the 
right.  

The Enlisted Record and Report of Separation shows that the 
veteran's military occupational specialty was truck driver, 
light, and he participated in campaigns in the Rhineland and 
Central Europe.  The separation qualification record shows 
that the veteran's duties included driving  truck to 
transport personnel, equipment, and mail, as well as checking 
operation of lights, brakes, steering mechanism and other 
operating parts.  It was noted that he drove under all 
conditions, making minor repairs and replacements.  
Additional service occupational specialties included vehicle 
dispatcher and message center clerk.  

A private post-service report shows that in May 1962, the 
veteran presented for treatment with complaints of hearing 
difficulty off and on.  The May 1962 audiogram report shows 
puretone loss at levels greater than 40 dB at frequencies of 
2000 Hertz (Hz) and 4000 (Hz) in both ears, without 
conversion to ANSI units.  The accompanying treatment note 
indicates that the veteran was 39 years of age at the time.  
It was noted that he worked near welders, and he complained 
that he couldn't hear with the right ear in noise.  It was 
also noted that he shot guns on tanks in the Army.  On 
physical examination, the ear drums were normal and the nose 
was o.k.  An impression of presbycusis was given.  

In September 1980, the veteran was again seen for an 
evaluation of his hearing.  The September 1980 audiogram 
report shows that SRT was 25 dB in the right ear and 30 dB in 
the left ear, with conversion to ANSI units.  Speech 
discrimination was noted to be 44 percent in the right ear 
and 60 percent in the left ear.  The treatment report shows 
that the veteran's audiogram was sent to a physician who was 
a consultant for FMC (the veteran's employer).  It was noted 
that the veteran had a sensorineural hearing loss, and he 
turned his hearing aid off when he was working and the 
hearing aid mold acted as a plug for him.  The report also 
shows that the veteran knew how to take care of his ears and 
he had been wearing a hearing aid.  On the date of 
examination, a lot of cerumen was removed from both ear 
canals.  

A subsequent treatment note, dated June 1983, shows that 
bilateral ceruminosis was removed.  The veteran was wearing a 
hearing aid in both ears and he continued to work at FMC.  

Additional audiogram reports, dated between 1987 and 1997, 
show that the veteran continued to be followed for hearing 
problems.  In May 1997, he was seen for an audiometric 
evaluation at Acousticare Hearing Services.  

The report of an August 1997 audiogram, conducted by Florida 
Ear, Nose, and Throat Specialists, P.A., shows that the 
testing indicated a bilateral sensorineural hearing loss, 
moderate to severe on the left and moderate to profound with 
poor speech discrimination on the right.  

The report of a subsequent August 1997 audiogram, conducted 
by Beltone, shows that the average (HTL) puretone loss was 55 
dB? in the right ear and 63 dB in the left ear.  Speech 
recognition was 70 percent in the right ear and 65 percent in 
the left ear.  

The report of an October 1997 audiogram, conducted by the 
Easter Seal Society, shows a diagnosis of asymmetric mild to 
profound sensorineural hearing loss for 250-8000 Hz with poor 
recognition ability.  

On his original claim for service connection, the veteran 
indicated that he had received treatment at Beltone Hearing 
Aids in Iowa in 1973 and had been issued hearing aids in 1976 
by Eastern Iowa Hearing Aids.  In support of his claim, he 
indicated that while in the service he was in a tank 
destroyer unit and they had no hearing protection devices 
back in those days.  He indicated that he was exposed to 
noise first on the firing range, firing machine guns and tank 
pieces, and after doing this he could hardly hear anything 
for the rest of the day.  

The veteran also submitted several statements from his 
children.  The veteran's son recalled that when he was a kid, 
his parents would fight because the veteran would not hear 
what his wife was telling him.  The son also indicated that 
the veteran would take things said to him the wrong way, 
because he couldn't hear.  According to the son, they had a 
loud ringer on the phone.  One of the veteran's daughters 
stated that through the years, she had observed her father's 
hearing loss, which had been gradual and continual from her 
earliest recollections.  She stated that it was very 
difficult for her father to use the telephone as the 
conversation sounds very garbled to him.  She noted that she 
would like to see her father fitted for hearing aids that 
would enable him to hear the voices of his children, 
grandchildren, and great-grandchildren.  

Another of the veteran's daughters stated that for as long as 
she could remember, her father had been hard of hearing.  As 
a small child (pre-school age), she remembered that her 
parents would have little arguments because he could not hear 
what her Mother said but he could hear her uncles.  She also 
remembered that he had difficulty hearing the kids.  

In his VA Form 9 (substantive appeal), the veteran reiterated 
his contention that he was assigned to a unit of tank 
destroyers and was exposed to noise as a result of his 
assignment during service.  He pointed out that at the time 
of discharge he was never afforded a discharge physical, and 
they were all told that VA would give them medical care as 
veterans.  It was the veteran's belief that since he was 
exposed to the noise of tanks and no one ever afforded him a 
hearing examination or physical, that the benefit of the 
doubt should be considered.  He indicated that he could not 
prove continuity of treatment as hearing loss is usually a 
gradual thing which takes years to be severe enough to 
warrant hearing aids.  It was his belief that the onset of 
his hearing loss was the result of exposure to tanks and 
gunfire while in the military.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

For certain disabilities, including sensorineural hearing 
loss, service connection may be warranted if the disability 
is manifested to a compensable degree within one year 
following the veteran's discharge from active service, based 
on application of the provisions pertaining to service 
connection on a presumptive basis which are found in 
38 C.F.R. § 3.309 (1998).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1997). 

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
veteran's currently manifested sensorineural hearing loss was 
incurred in or aggravated his period of active military 
service.  Specifically, the medical evidence does not 
indicate that there is an etiological relationship between 
the veteran's hearing loss and the period of service which 
ended in 1946.  Service medical records show that the 
veteran's hearing was evaluated as normal both on induction 
in 1942 and again several years later, at the time of a May 
1945 examination.  There is no record of complaints of 
hearing loss during the veteran's service period; nor is 
there evidence showing a manifestation of hearing loss within 
one year following the veteran's discharge.  Thus, service 
connection is not warranted for sensorineural hearing loss on 
a presumptive basis under the provisions of 38 C.F.R. 
§ 3.309.  

Post-service treatment records initially showing complaints 
of hearing problems in 1962, or more than fifteen years 
following the veteran's discharge from active service.  Thus, 
there is no record of continuing treatment from the time of 
service which would suggest that hearing loss had its initial 
onset therein.  At the time of the initial hearing evaluation 
in 1962, the veteran gave a history of noise exposure from 
gun fire and tank fire during his Army service; he also 
indicated that he worked in close proximity to welders in his 
post-service employment.  However, at the time of the 1962 
evaluation, the veteran's hearing difficulties were not 
attributed to noise exposure from his military service; 
rather, the hearing problems were attributed to presbycusis, 
which is defined as the loss of the ability to perceive or 
discriminate sounds as a part of the aging process.  
Stedman's Medical Dictionary, 26th ed. (Williams & Wilkins 
1995). 

In subsequent years, the veteran sought treatment 
intermittently for hearing difficulties, and he contends that 
he was initially given hearing aids in 1976.  The record also 
includes reports of several audiograms, conducted in 1997, 
which show that a hearing loss disability is currently 
manifested.  However, the veteran has not presented any 
medical evidence, to include a medical opinion, which 
suggests that this current hearing loss can be medically 
linked to his period of service and exposure to noise from 
guns and tanks therein.  

Although he has consistently maintained that his hearing 
problems began in service and that these problems were caused 
by noise exposure, as a layman the veteran is not competent 
to render opinions as to medical causation or the etiology of 
his sensorineural hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
In addition, the veteran has not presented any other medical 
evidence, save his own opinion, which supports his 
contentions.  Although the statements of the veteran's 
children suggest that the veteran suffered from hearing 
problems when they were growing up, there is still no 
documented record of complaints or problems with hearing 
until many years following the veteran's discharge from 
service.  

The Board does not dispute the veteran's contentions to the 
effect that he was exposed to noise from gunfire and on tanks 
during his active service, and thus, it is not necessary to 
obtain personnel records verifying the veteran's assignment 
to a tank unit.  However, the Board cannot conclude, based on 
the available evidence, that the veteran's hearing loss was 
incurred in or aggravated by the period of active service.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that service connection is warranted for the veteran's 
currently manifested hearing loss.  As the preponderance of 
the evidence is unfavorable, therefore, the veteran's claim 
is denied.  









ORDER

Service connection is denied for sensorineural hearing loss.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

